DETAILED ACTION
The amendment filed on June 9, 2020 has been entered.
Claims 2-3, 5-8, 13, 15-19, 23, 27, 35, 44, 46, 50, 52-55, 58, 72-81, 83-86 and 88 are cancelled.
Claims 1 is currently amended.
Claims 30-34, 36-43, 45, 47-49, 51, 56-57, 59, 62-71, 82, 87 and 89-127 are withdrawn.
Claims 1, 4, 9-12, 14, 20-22, 24-26, 28-34, 36-43, 45, 47-49, 51, 56-57, 59-71, 82, 87 and 89-127 are pending.
Claims 1, 4, 9-12, 14, 20-22, 24-26, 28-29 and 60-61 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-11, 20-22, 24, 26, 28 and 60-61 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cigan et al. (U.S. Patent Application Publication No. 2015/0082478, published Mar. 19, 2015), for the reasons of record. 
The claims as currently amended are drawn to a recombinant DNA construct comprising a U6 snRNA promoter, wherein said snRNA promoter is operably linked to: (i) a sequence encoding a single-guide RNA (sgRNA); or (ii) a sequence specifying a non-coding RNA; and wherein the sequence of said U6 snRNA promoter consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8, wherein the promoter, the sgRNA and the non-coding RNA come from different species, including a recombinant DNA construct further comprising a transcription termination sequence, and including a recombinant DNA construct further comprising a sequence encoding a promoter operably linked to a sequence encoding a clustered, regularly interspaced, short palindromic repeats (CRISPR)-associated Cas endonuclease gene product including wherein the Cas endonuclease gene product is further operably linked to a nuclear localization sequence (NLS). 
The claims are also drawn to a plant cell comprising the recombinant DNA construct, and a method comprising introducing the recombinant DNA construct into a cell. 
The claims are additionally drawn to a method comprising introducing into a cell a recombinant DNA construct comprising a U6 snRNA promoter, wherein said snRNA promoter 
The claims are further drawn to a method comprising introducing a double-strand break in the genome of a plant cell by the method of claim 22 or 26, and introducing into said plant cell a recombinant blunt-end double-strand DNA fragment, wherein said recombinant blunt-end double-strand DNA fragment is incorporated into said double strand break by endogenous DNA repair.
Cigan et al. teach a recombinant DNA construct comprising a U6 snRNA promoter, wherein said snRNA promoter is operably linked to; (i) a sequence encoding a single-guide RNA (sgRNA); wherein the sequence of said snRNA promoter consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8 (SEQ ID NO:9 of Cigan et al. – see sequence alignments below) (Figure 1A; paragraph [0035]). The recombinant DNA construct of Cigan et al. further comprises a transcription termination sequence, and a sequence encoding a promoter operably linked to a sequence encoding a clustered, regularly interspaced, short palindromic repeats (CRISPR)-associated Cas endonuclease gene product that is further operably linked to a nuclear localization sequence (NLS) (Figure 1A; paragraph [0035]). Cigan et al. also teach a plant cell into which the recombinant DNA construct has been introduced (paragraph [0670]). Cigan et al. additionally teach introducing into a cell a recombinant DNA construct comprising a U6 snRNA promoter operably linked to a sequence encoding a single-guide RNA (sgRNA) wherein the . 

Applicant's arguments filed June 9, 2020 have been fully considered but they are not persuasive. 
Applicant maintains that the recitation in claim 1 that the U6 snRNA promoter “consists essentially of” the sequence of SEQ ID NO:7 or SEQ ID NO:8,  is closed-ended claim language. Applicant also notes that the U6 snRNA promoter sequences corresponding to SEQ ID NO:7 and SEQ ID NO:8 disclosed in Cigan are embedded within a 1000 bp fragment of DNA, with no teaching or suggestion whatsoever to specifically use the 397 bp or 200 bp sequences corresponding to SEQ ID NO:7 or SEQ ID NO:8, respectively, or even that the 397 bp or 200 bp sequences corresponding to SEQ ID NO:7 or SEQ ID NO:8 would even function as U6 snRNA promoters. 
Applicant additionally notes that the shorter claimed sequences have a technical advantage over the sequence disclosed in Cigan because it is important to keep the size of a 
Applicant maintains that because Cigan does not teach or suggest the specific U6 snRNA promoters that consist essentially of SEQ ID NO:7 or SEQ ID NO:8, as recited in the presently pending claims, the present rejection cannot stand.

Applicant's arguments are not persuasive.  
The Examiner disagrees that the transitional phrase “consists essentially of” the sequence of SEQ ID NO:7 or SEQ ID NO:8  as recited in the amended claims is closed-ended claim language, because there is no clear indication in the specification or the claims of what the basic and novel characteristics of a U6 snRNA promoter that consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8  actually are. For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consists essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03 III. Because there is no clear indication in the specification or 
With respect to Applicant’s assertion that the shorter claimed sequences have a technical advantage over the sequence disclosed in Cigan because it is important to keep the size of a transgene cassettes as small as possible, Applicant’s arguments are not persuasive because a U6 snRNA promoter that consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8  is construed here as equivalent to a U6 snRNA promoter that comprises the sequence of SEQ ID NO:7 or SEQ ID NO:8, since there is no clear indication in the specification or the claims of what the basic and novel characteristics of a U6 snRNA promoter that consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8  actually are.
Because the U6 snRNA promoter of Cigan comprises a sequence that is 100% identical to SEQ ID NO:7 and SEQ ID NO:8, the rejection is maintained.

Alignment between SEQ ID NO:8 and SEQ ID NO:9 of Cigan et al.
RESULT 11
US-14-463-687-9
; Sequence 9, Application US/14463687
; Publication No. US20150082478A1
; GENERAL INFORMATION
;  APPLICANT: E.I. DUPONT DE NEMOURS AND COMPANY and
;  APPLICANT:PIONEER HI-BRED INTERNATIONAL, INC.
;  APPLICANT:Cigan, Mark
;  APPLICANT:Falco, Carl
;  APPLICANT:Gao, Huirong
;  APPLICANT:Li, Zhongsen
;  APPLICANT:Liu, Zhan-Bin
;  APPLICANT:Lyznik, Alex
;  APPLICANT:Shi, Jinrui
;  APPLICANT:Svitashev, Sergei

;  TITLE OF INVENTION: PLANT GENOME MODIFICATION USING GUIDE RNA/CAS ENDONUCLEASE
;  TITLE OF INVENTION:SYSTEMS AND METHODS OF USE.
;  FILE REFERENCE: BB2284 US NP
;  CURRENT APPLICATION NUMBER: US/14/463,687
;  CURRENT FILING DATE: 2014-08-20
;  PRIOR APPLICATION NUMBER: 61/868706
;  PRIOR FILING DATE: 2013-08-22
;  PRIOR APPLICATION NUMBER: 61/882532
;  PRIOR FILING DATE: 2013-09-25
;  PRIOR APPLICATION NUMBER: 61/937045
;  PRIOR FILING DATE: 2014-02-07
;  PRIOR APPLICATION NUMBER: 61/953090
;  PRIOR FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: 62/023239
;  PRIOR FILING DATE: 2014-07-11
;  NUMBER OF SEQ ID NOS: 550
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 1000
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-463-687-9

  Query Match             100.0%;  Score 200;  DB 56;  Length 1000;
  Best Local Similarity   100.0%;  
  Matches  200;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGGCGTATGTGCCAAAAACTTCGTCACAGAGAGGGCCATAAGAAACATGGCCCACGGCCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        801 CGGCGTATGTGCCAAAAACTTCGTCACAGAGAGGGCCATAAGAAACATGGCCCACGGCCC 860

Qy         61 AATACGAAGCACCGCGACGAAGCCCAAACAGCAGTCCGTAGGTGGAGCAAAGCGCTGGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        861 AATACGAAGCACCGCGACGAAGCCCAAACAGCAGTCCGTAGGTGGAGCAAAGCGCTGGGT 920

Qy        121 AATACGCAAACGTTTTGTCCCACCTTGACTAATCACAAGAGTGGAGCGTACCTTATAAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        921 AATACGCAAACGTTTTGTCCCACCTTGACTAATCACAAGAGTGGAGCGTACCTTATAAAC 980

Qy        181 CGAGCCGCAAGCACCGAATT 200
              ||||||||||||||||||||
Db        981 CGAGCCGCAAGCACCGAATT 1000


Alignment between SEQ ID NO:7 and SEQ ID NO:9 of Cigan et al.
RESULT 9

; Sequence 9, Application US/14463687
; Publication No. US20150082478A1
; GENERAL INFORMATION
;  APPLICANT: E.I. DUPONT DE NEMOURS AND COMPANY and
;  APPLICANT:PIONEER HI-BRED INTERNATIONAL, INC.
;  APPLICANT:Cigan, Mark
;  APPLICANT:Falco, Carl
;  APPLICANT:Gao, Huirong
;  APPLICANT:Li, Zhongsen
;  APPLICANT:Liu, Zhan-Bin
;  APPLICANT:Lyznik, Alex
;  APPLICANT:Shi, Jinrui
;  APPLICANT:Svitashev, Sergei
;  APPLICANT:Young, Josh
;  TITLE OF INVENTION: PLANT GENOME MODIFICATION USING GUIDE RNA/CAS ENDONUCLEASE
;  TITLE OF INVENTION:SYSTEMS AND METHODS OF USE.
;  FILE REFERENCE: BB2284 US NP
;  CURRENT APPLICATION NUMBER: US/14/463,687
;  CURRENT FILING DATE: 2014-08-20
;  PRIOR APPLICATION NUMBER: 61/868706
;  PRIOR FILING DATE: 2013-08-22
;  PRIOR APPLICATION NUMBER: 61/882532
;  PRIOR FILING DATE: 2013-09-25
;  PRIOR APPLICATION NUMBER: 61/937045
;  PRIOR FILING DATE: 2014-02-07
;  PRIOR APPLICATION NUMBER: 61/953090
;  PRIOR FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: 62/023239
;  PRIOR FILING DATE: 2014-07-11
;  NUMBER OF SEQ ID NOS: 550
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 1000
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-463-687-9

  Query Match             100.0%;  Score 397;  DB 56;  Length 1000;
  Best Local Similarity   100.0%;  
  Matches  397;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCGTAAAATAGTGGTGTCCAAAGAATTTCCAGGCCCAGTTGTAAAAGCTAAAATGCTATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        604 TCGTAAAATAGTGGTGTCCAAAGAATTTCCAGGCCCAGTTGTAAAAGCTAAAATGCTATT 663

Qy         61 CGAATTTCTACTAGCAGTAAGTCGTGTTTAGAAATTATTTTTTTATATACCTTTTTTCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        664 CGAATTTCTACTAGCAGTAAGTCGTGTTTAGAAATTATTTTTTTATATACCTTTTTTCCT 723

Qy        121 TCTATGTACAGTAGGACACAGTGTCAGCGCCGCGTTGACGGAGAATATTTGCAAAAAAGT 180

Db        724 TCTATGTACAGTAGGACACAGTGTCAGCGCCGCGTTGACGGAGAATATTTGCAAAAAAGT 783

Qy        181 AAAAGAGAAAGTCATAGCGGCGTATGTGCCAAAAACTTCGTCACAGAGAGGGCCATAAGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 AAAAGAGAAAGTCATAGCGGCGTATGTGCCAAAAACTTCGTCACAGAGAGGGCCATAAGA 843

Qy        241 AACATGGCCCACGGCCCAATACGAAGCACCGCGACGAAGCCCAAACAGCAGTCCGTAGGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 AACATGGCCCACGGCCCAATACGAAGCACCGCGACGAAGCCCAAACAGCAGTCCGTAGGT 903

Qy        301 GGAGCAAAGCGCTGGGTAATACGCAAACGTTTTGTCCCACCTTGACTAATCACAAGAGTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        904 GGAGCAAAGCGCTGGGTAATACGCAAACGTTTTGTCCCACCTTGACTAATCACAAGAGTG 963

Qy        361 GAGCGTACCTTATAAACCGAGCCGCAAGCACCGAATT 397
              |||||||||||||||||||||||||||||||||||||
Db        964 GAGCGTACCTTATAAACCGAGCCGCAAGCACCGAATT 1000


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al. (U.S. Patent Application Publication No. 2015/0082478, published Mar. 19, 2015) in view of Wang et al. (Hairpin RNAs derived from RNA polymerase II and polymerase III promoter-directed transgenes are processed differently in plants. RNA. 2008 May;14(5):903-13. Epub 2008 Mar 26) and Owor et al. (A rep-based hairpin inhibits replication of diverse maize streak virus isolates in a transient assay. J Gen Virol. 2011 Oct;92(Pt 10):2458-65. Epub 2011 Jun 8), for the reasons of record 
Claim 14 is drawn to a recombinant DNA construct of claim 1, wherein the noncoding RNA is a microRNA (miRNA), a miRNA precursor, a small interfering RNA (siRNA), a small RNA (22-26 nt in length) and precursor encoding same, a heterochromatic siRNA (hc-siRNA), a Piwi-interacting RNA (piRNA), a hairpin double strand RNA (hairpin dsRNA), a trans-acting siRNA (ta-siRNA), and a naturally occurring antisense siRNA (nat-siRNA).
The teachings of Cigan et al. are set forth above.
Cigan et al. do not teach a recombinant DNA construct comprising a U6 snRNA promoter, wherein the sequence of said snRNA promoter consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8, and wherein said snRNA promoter is operably linked to a sequence specifying a non-coding RNA selected from the group consisting of: a microRNA 
Wang et al. teach a recombinant DNA construct comprising an Arabidopsis thaliana U6 snRNA promoter, wherein said snRNA promoter is operably linked to a non-coding RNA sequence specifying an hpRNA with a 42-bp dsRNA stem and a 9-nt loop, and the expression of the non-coding RNA sequence in Arabidopsis thaliana cells (page 904 column 2).
Owor et al. teach a recombinant DNA construct comprising a CaMV 35S promoter operably linked to a non-coding RNA sequence specifying an hpRNA, and the expression of the non-coding RNA sequence in maize cells (page 2463).
Given the teachings of Cigan et al. that a maize U6 snRNA promoter can be used to express a single-guide RNA (sgRNA) in maize cells, given the teachings of Wang et al. that an Arabidopsis thaliana U6 snRNA promoter can be used to express a non-coding RNA sequence in Arabidopsis thaliana cells, and given the teachings of Owor et al. that a CaMV35S promoter can be used to express a non-coding RNA sequence in maize cells, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a maize U6 snRNA promoter could also be used to express a noncoding RNA such as a hairpin dsRNA in maize cells. One skilled in the art could readily combine prior art elements such as the maize U6 snRNA promoter of Cigan et al. and the non-coding RNA sequence of Owor et al. to yield predictable results, i.e. the expression of a non-coding RNA sequence in maize cells, since the elements were already known in the art to be useful for this purpose. Thus, prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant's arguments filed June 9, 2020 have been fully considered but they are not persuasive. 
Applicant maintains that the recitation in claim 1 that the U6 snRNA promoter “consists essentially of” the sequence of SEQ ID NO:7 or SEQ ID NO:8,  is closed-ended claim language, and that Cigan fails to teach or suggest the specific U6 snRNA promoters consisting essentially of SEQ ID NO:7 or SEQ ID NO:8 as set forth above in the traversal of the rejection of claim 1 under 35 USC 102. Applicant also notes that neither Wang nor Owor teaches or suggests the specific U6 snRNA promoters of SEQ ID NO:7 or SEQ ID NO:8, as recited in the presently pending claims. Applicant maintains that as none of Cigan, Wang or Owor, alone or in any combination, teaches or suggests the specific U6 snRNA promoters consisting essentially of SEQ ID NO:7 or SEQ ID NO:8, as recited in the presently pending claims, a prima facie case of obviousness has not been established.

Applicant's arguments are not persuasive.  
The Examiner disagrees that the transitional phrase “consists essentially of” the sequence of SEQ ID NO:7 or SEQ ID NO:8  is closed-ended claim language, because there is no clear indication in the specification or the claims of what the basic and novel characteristics of a U6 snRNA promoter that consists essentially of the sequence of SEQ ID NO:7 or SEQ ID NO:8  actually are. For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consists 
With respect to Applicant’s observation that neither Wang nor Owor teaches or suggests the specific U6 snRNA promoters of SEQ ID NO:7 or SEQ ID NO:8, the Examiner maintains that neither Wang nor Owor need teach or suggest the specific U6 snRNA promoters of SEQ ID NO:7 or SEQ ID NO:8 in order to render the claimed invention obvious, since Cigan teaches a U6 snRNA promoter that comprises the sequence of SEQ ID NO:7 or SEQ ID NO:8, since Wang was cited for teaching that an Arabidopsis thaliana U6 snRNA promoter can be used to express a non-coding RNA sequence in Arabidopsis thaliana cells, and since Owor was cited for teaching that a CaMV35S promoter can be used to express a non-coding RNA sequence in maize cells.
Accordingly, the rejection is maintained.

Allowable Subject Matter
Claims 12, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662